Hinman, J.
The principal question in this case, and the only one which it is necessary for us to examine, is this:— whether the act of the legislature in 1841, entitled “ An Act, in addition to and in alteration of an Act, entitled an Act, relating to the sale of spiritous liquors,” so far alters and repeals the act of 1839, to which it is an addition and alteration! as to oust the county court of original jurisdiction of a prosecution for a violation of the act of 1839, commenced before a justice of the peace, just previous to the session of the General Assembly in 1841; and on which, the delinquent was bound over to the June term of the county court, holdea after the termination of that session of the Assembly.
The penalty imposed in the 4th section of the act of 1839, for a violation of that act, is a fine of twenty dollars. But the extent of fine, which a justice could impose, was seven dollars, only.
It followed, of course, that a justice had not final jurisdiction of this offence, and the delinquent was, therefore, properly bound over to the county court. But, previous to the session of that court, the session of the General Assembly intervened, and that Assembly enacted, that in all prosecutions for a violation of the 4th section of the law of 1839, “justices of the peace may hold jurisdiction, and may impose the fine therein named, subject to appeal, on the part of the accused, to the county court, the same as in other criminal prosecutions and then repealed all acts and parts of acts inconsistent with the provisions of this act. Acts of 1841, p. 62, 63.
The general criminal jurisdiction of the county court, is given in the 121st section of the statute concerning crimes and punishments. Stat. 171. (ed. 1838.) It is there provided, that “ the county court shall have jurisdiction of all of-fences and crimes appealable from justices of the peace, excepting in cases where the jurisdiction of particular cases and offences is, or may be by law, conferred upon, or confined to, particular courts. And the county court shall have jurisdiction and cognizance of all offences and crimes not given to the sole jurisdiction of the superior court, and not given to the jurisdiction of justices of the peace.”
*246The act of 1841, conferred upon justices of the peace jurisdiction of this offence, and authorised them to impose the penalty — a fine of twenty dollars. The jurisdiction, therefore, of the county court was taken away, as that court is not authorised to hold jurisdiction of criminal matters concurrently with justices. The same act, therefore, which confers jurisdiction on them, takes it away from the county court. The act of 1841, we have already seen, conferred jurisdiction of this offence on justices. That act is positive and explicit in its terms. No exception is made ; and there is no provision for cases then pending, or in which proceedings had been commenced. The county court, therefore, in proceeding to hold jurisdiction of this offence, (the case not having been brought before it by appeal,) manifestly erred. And the judgment of the superior court, affirming the decision of the county court, must be reversed.
In this opinion the other Judges concurred.
Judgment reversed.